Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090013325 A1; KOBAYASHI; Kazuhito et al. (hereinafter Koba) in view of US 20170262516 A1; Horowitz; Eliot et al. (hereinafter Horowitz)
Regarding claim 1, Koba teaches A database management apparatus … the database management apparatus comprising: a processor configured to: (Koba [0002] The present invention relates to a resource allocation method and a resource allocation program which can be appropriately applied to a relational database management system and a technique associated with a managing server which manages the resource allocation. [0003] DBMS (DataBase Management System) is a system for responding to an query about data in a database. Especially widely used is RDBMS (Relational DataBase Management System) of which database is described in a table format. As a language describing the query about data, the SQL (Structured Query Language) is widely used [fig.2 & 3] show the corresponding processor )		manage server information of an own server and a subordinate server; (Koba [0002] The present invention relates to a resource allocation method and a resource allocation program which can be appropriately applied to a relational database management system and a technique associated with a managing server which manages the resource allocation. [0004] In order to respond to a plenty of queries, it is necessary to reduce the time required for processing each of the queries. For this, conventionally, processes of the queries are distributed to a plurality of SQL and each of the SQL processes is distributed to a plurality of computers so as to be executed in a parallel process such as a pipeline process.[0009] The distribution algorithm significantly affects the use efficiency of the resources (CPU and memory) of the DB access server (hereinafter, referred to as BES: Back End Server) accessing a disk. For example, when the process distribution is unsuccessful and processes are concentrated to a particular BES, the other BES should wait in an idle state [0044] FIG. 2 is a block diagram showing the entire configuration of the DBMS. The DBMS includes: a terminal device 41 for inputting an SQL request as the instruction information to use the database and displaying the content of the database; a request reception server 40 (resource allocation apparatus) for receiving the SQL request from the terminal device 41; and a request execution server 42 for executing the SQL process according to the instruction from the request reception server 40. The terminal device 41 transmits the SQL request to the DBMS [45-54] further elaborate on the different servers and their functions in the resource allocation process [FIG.3& 4] shows a plurality of processors/modules that can act as a first and second server )					analyze an input query (Koba [0012] In order to achieve the aforementioned and decide a table used for the query; (Koba [0059] The CPU allocation process based on the CPU allocation ratio of the resource allocation table 15 is executed on the request execution server 42 and then the SQL execution plan based on the SQL process of the resource allocation table 15 is transmitted as an SQL process execution request to the request execution server 42. [0067] The resource allocation request unit 65 references the resource allocation managing table 18 and extracts the CPU allocation ratio of each BES 56 so as to create the resource allocation table 15. The resource allocation request unit 65 transmits the resource allocation table 15 to the resource allocation processing unit 55 so as to perform a resource allocation request.  [0079] The resource allocation request unit 65 references the processing cost managing table 17, creates the resource allocation table 15 for deciding the resource allocation ratio of each BES 66, and transmits it to the resource allocation process 55 of the server virtualization unit 54 so as to request for a resource allocation [93&99] further elaborate on the use of a table for query/request)									determine a generation number of query executing modules configured to execute the query, based on the server information of the own server and the subordinate server (Koba [0012] In order to achieve the aforementioned object, the present invention provides a resource allocation method for a physical computer used when a database connected to a BES (Back End Server) executed in a virtual computer operating on a physical computer executes an SQL process. The method is characterized by the steps of: subjecting an inputted SQL to a syntax analysis and extracting at least one SQL process from the SQL, calculating a resource cost of the database required by the BES to perform the SQL process for each of process types and divide the query according to the generation number if a plurality of query executing modules is generated for a subordinate server; and accumulate a result of the query executed by the query executing modules of the determined generation number. (Koba [0061] The SQL syntax analysis unit 48 subjects the received SQL sentence 11 to a syntax analysis such as an SQL phrase analysis. The SQL syntax analysis unit 48 divides the SQL process to a plurality of SQL processes so operating as one of a plurality of servers constituting a distributed database in a tree structure (Horowitz [FIG.1] shows tree structure [0007] Accordingly, provided are systems and methods for architecting improved non-relational database models and methods for execution in distributed database systems that can address some of the trade-offs. According to some embodiments, the improved systems and methods include a framework for simplifying processing of aggregation expressions (e.g., sum, average, count, etc.) and/or optimizing their execution. [0008] According to one aspect, it is realized that execution of aggregation pipelines on a distributed system may be optimized by distributing as many steps of the pipeline as possible to individual shard servers, which perform the 
Corresponding method claim 11 is rejected similarly as claim 1 above.
Claims 2,7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090013325 A1; KOBAYASHI; Kazuhito et al. (hereinafter Koba) in view of US 20170262516 A1; Horowitz; Eliot et al. (hereinafter Horowitz) and US 20170116335 A1; Baby; Thomas (hereinafter Baby).
Regarding claim 2, the combination of Koba and Horowitz teach The database management apparatus according to Claim 1, wherein the processor is configured to: manage, as the server information, a number of processors of the own server and the subordinate server … of each subordinate server in tables distributed in a plurality of subordinate servers (Koba [0002] The present invention relates to a resource allocation method and a resource allocation program which can be appropriately applied to a relational database management system and a technique associated with a managing server which manages the resource allocation. [0004] In order to respond to a plenty of queries, it is necessary to reduce the time required for and determine the generation number of the query executing modules based on the number of processors of the own server the number of processors of a subordinate server configured to hold the table used for the query, and a value of a ratio of the number of … records of each subordinate server. (Koba [0002] The present invention relates to a resource allocation method and a resource allocation program which can be appropriately applied to a relational database a number of holding records in the system (Baby [0178] In some embodiments, as an optimization, the original query is stripped of predicates that are already guaranteed to be satisfied to reduce the time required to apply the query. For example, if the query included the predicate "country=FR OR US", the implicated PDBs may be a first PDB that represents the logical partition holding records where the country is FR and a second PDB that represents the logical partition holding records where the country is US. When the query is sent to the first PDB or the second PDB, that predicate may be removed since the partitioning scheme already ensures that the predicate is satisfied. As a result, no additional checks with regard to that predicate would need to be performed by the processes reading the records from the first and second PDBs)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Baby in order to improve the efficiency of the system.(Baby [0178] In some embodiments, as an optimization, the original query is stripped of predicates that are already guaranteed to be satisfied to reduce the time required to apply the query. For example, if the query included the predicate "country=FR OR US", the implicated PDBs may be a first PDB that represents the logical partition holding records where the country is FR and a second PDB that represents the logical partition holding records where the country is US. When the query is sent to the first PDB or the second PDB, that predicate may be removed since the partitioning scheme already ensures that the 
Regarding claim 7, the combination of Koba and Horowitz teach The database management apparatus according to Claim 1, wherein the processor is configured to: transmit, when a number of … records of a table held in the own server is updated, the updated server information of the own server to a host server; and obtain the server information of the subordinate server, and manage the obtained server information of the subordinate server. (Koba [0059] The CPU allocation process based on the CPU allocation ratio of the resource allocation table 15 is executed on the request execution server 42 and then the SQL execution plan based on the SQL process of the resource allocation table 15 is transmitted as an SQL process execution request to the request execution server 42. [0067] The resource allocation request unit 65 references the resource allocation managing table 18 and extracts the CPU allocation ratio of each BES 56 so as to create the resource allocation table 15. The resource allocation request unit 65 transmits the resource allocation table 15 to the resource allocation processing unit 55 so as to perform a resource allocation request.  [0079] The resource allocation request unit 65 references the processing cost managing table 17, creates the resource allocation table 15 for deciding the resource allocation ratio of each BES 66, and transmits it to the resource allocation process 55 of the server virtualization unit 54 so as to request for a resource allocation [93&99] further elaborate on the use of a table for query/request [45-54] further elaborate on the different servers and their functions in the resource allocation process)			holding records in the system (Baby [0178] In some embodiments, as an optimization, the original query is stripped of predicates that are already guaranteed to be satisfied to reduce the time required to apply the query. For example, if the query included the predicate "country=FR OR US", the implicated PDBs may be a first PDB that represents the logical partition holding records where the country is FR and a second PDB that represents the logical partition holding records where the country is US. When the query is sent to the first PDB or the second PDB, that predicate may be removed since the partitioning scheme already ensures that the predicate is satisfied. As a result, no additional checks with regard to that predicate would need to be performed by the processes reading the records from the first and second PDBs)											Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Baby in order to improve the efficiency of the system.(Baby [0178] In some embodiments, as an optimization, the original query is stripped of predicates that are already guaranteed to be satisfied to reduce the time required to apply the query. For example, if the query included the predicate "country=FR OR US", the implicated PDBs may be a first PDB that represents the logical partition holding records where the country is FR and a second PDB that represents the logical partition holding records where the country is US. When the query is sent to the first PDB or the second PDB, that predicate may be removed since the partitioning scheme already ensures that the 
Regarding claim 8, the combination of Koba, Baby and Horowitz teach The database management apparatus according to Claim 7, wherein the processor is configured to receive, when the subordinate server employs a configuration similar to that of the own server to transmit the updated server information to the host server, the server information of the subordinate server from the subordinate server. (Horowitz [0096] Each partition can be implemented as one or more shards of data. Configuration servers can also be implemented to maintain configuration data across a plurality of shards and/or replica sets. The configuration data can reflect, for example, what data is stored in each of the shards. In some implementations, a database router can be configured to accept requests for database access, and route data operations based on the configuration data. Various database environments (e.g., router, config servers, and shard servers) can support various data architectures. In one embodiment, the base unit of data storage is configured as a document.A shard cluster typically comprises multiple shard servers (e.g., 102-108) hosting multiple partitions (e.g., 152-174) or shards of data, one or more configuration servers (e.g., 110-114) for metadata management, and shard router processes (e.g., 116-118) for directing data access requests, based on, for example, metadata on the configuration servers. Metadata for the shard cluster can include, for example, information on the ranges of data stored in each partition, information associated with managing the shard cluster, partition counts, number of shard servers, data index 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090013325 A1; KOBAYASHI; Kazuhito et al.(hereinafter Koba) in view of US 20170262516 A1; Horowitz; Eliot et al. (hereinafter Horowitz), US 20170116335 A1; Baby; Thomas (hereinafter Baby) and US 20150256476 A1; Kurtzman; Timothy M. et al. (hereinafter Kurt).
Regarding claim 3, the combination of Koba, Baby and Horowitz teach The database management apparatus according to Claim 2, wherein the processor is configured to determine a number of the query executing modules generated for each subordinate server (Koba [0002] The present invention relates to a resource allocation method and a resource allocation program which can be appropriately applied to a relational database management system and a technique associated with a managing server which manages the resource allocation. [0050] The server virtualization unit 54 builds the plurality of virtual computers existing in the same computer as virtual servers 66 and allocates the CPU 44 and the memory 45 which are resources of the computer allocated in the resource pool to the respective virtual based on a value obtained by multiplying the number of entities with the value of the ratio of the number of entities (Kurt [0008] calculating the first predicted resource usage amount for the application based on at least the first amount includes obtaining an average resource usage amount for the application based on the first amount and one or more previously-determined amounts associated with previously-executed instances of the application, and calculating the first predicted resource usage amount based on the average resource usage amount. In further accordance with this embodiment, obtaining the average resource usage amount for the application may include multiplying the first amount by a first weighting factor to obtain a first product [FIG. 5,6,9] further in using a multiplication of a amount by a ratio in a process which ultimately determines resource amounts/usage (a number of modules needed) )													Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Kurt in order to improve the memory management of the system and ultimately create a more efficient system (Kurt [0003]  Better memory management techniques are needed to enable today's mobile devices to concurrently execute multiple processes in a manner that does not adversely impact user experience and that enables a wide variety of multi-tasking scenarios. [0004] In this manner, the allocation of resources for the application can be automatically fine-tuned for a user over time based on his/her usage patterns and the computing device is enabled to provide a better user experience and improved performance particularly during multi-tasking scenarios. For a computing device that supports multiple users, predicted resource usage amounts may 
Regarding claim 4, the combination of Koba, Baby, Kurt and Horowitz teach 		The database management apparatus according to Claim 3, wherein the processor is configured to determine the number of processors of one of the subordinate servers as the number of the query executing modules generated for the one of the subordinate servers when the value of the one of the subordinate servers exceeds a number of processors of the subordinate server, (Kurt [0004] If the predicted resource usage amount is available, it can be allocated to the application and the application can be launched. If the application then exceeds the predicted resource usage amount, other processes executing concurrently therewith may be terminated to free up the resource. Regardless of how the application performs, new resource usage data is obtained for the application, which is then used to adjust the predicted resource usage amount. In this manner, the allocation of resources for the application can be automatically fine-tuned for a user over time based on his/her usage patterns and the computing device is enabled to provide a better user experience and improved performance particularly during multi-tasking scenarios. [0039] If the the value being obtained by multiplying the number of processors of the own server with the value of the ratio of the number of holding records of the one of the subordinate servers with respect to the total number of records. (Kurt [0008] calculating the first predicted resource usage amount for the application based on at least the first amount includes obtaining an average resource usage amount for the application based on the first amount and one or more previously-determined amounts associated with previously-executed instances of the application, and calculating the first predicted resource usage amount based on the average resource usage amount. In further accordance with this embodiment, obtaining the average resource usage amount for the application may include multiplying the first amount by a first weighting factor to obtain a first product [FIG. 5,6,9] further in using a multiplication of a amount by a ratio 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090013325 A1; KOBAYASHI; Kazuhito et al. in view of US 20170262516 A1 (hereinafter Koba); Horowitz; Eliot et al. (hereinafter Horowitz), US 20170116335 A1; Baby; Thomas (hereinafter Baby), US 20150256476 A1; Kurtzman; Timothy M. et al. (hereinafter Kurt) and US 20190018714 A1; TODD; Christopher (hereinafter Todd).
Regarding claim 5, the combination of Koba, Horowitz, Kurt, and Horowitz teach The database management apparatus according to Claim 3, wherein the processor is configured to determine one as the number of the query executing modules generated for one of the subordinate servers… the value being obtained by multiplying the number of processors of the own server with the value of the ratio of the number of holding records of the one of the subordinate servers with respect to the total number of records. (Kurt [0008] calculating the first predicted resource usage amount for the application based on at least the first amount includes obtaining an average resource usage amount for the application based on the first amount and one or more previously-determined amounts associated with previously-executed instances of the application, and calculating the first predicted resource usage amount based on the average resource usage amount. In further accordance with this embodiment, obtaining the average resource usage amount for the application may include multiplying the first amount by a first weighting factor to obtain a first product [FIG. 5,6,9] further in using a multiplication of a amount by a ratio in a process which ultimately determines resource amounts/usage (a number of modules needed) )		 when the value of the one of the subordinate servers is less than one (Todd [0026] the concurrency of query thread pool 208 is an inverse of the same calculation used to set the number of processing threads, of plurality of processing threads 206, that are allocated to the index thread pool. For example, in an embodiment where there are 32 total processing threads in the plurality of processing threads 206 and 8 of these processing threads are allocated to index thread pool 207, the other 24 of these processing threads will be allocated to query thread pool 208...when the result of the calculation indicates a partial number of index processing threads (e.g., .25), it is always rounded up to the next higher whole number of index processing threads (e.g., 1). )						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Todds methods in order to further improve the efficiency of the system (Todd [0011] In general, embodiments described herein provide for improvements in and operational efficiency increases in computing systems (such as computing systems that perform both index and query of documents)   [0027] As contention is noticed through monitoring the backlog of work queue buffer 211 stored in storage device 215, the number of query processing threads in query thread pool 208 are reduced and the contention is reduced. Simultaneously, the number of index threads in index thread pool 
Regarding claim 6, the combination of Koba, Todd, Kurt, Baby and Horowitz teach The database management apparatus according to Claim 5, wherein the processor is configured to allocate, when there is a plurality of the query executing modules generated after the value less than one is obtained, two or more of the query executing modules to a processor of the own server. (Koba [0002] The present invention relates to a resource allocation method and a resource allocation program which can be appropriately applied to a relational database management system and a technique associated with a managing server which manages the resource allocation.  [0044] FIG. 2 is a block diagram showing the entire configuration of the DBMS. The DBMS includes: a terminal device 41 for inputting an SQL request as the instruction information to use the database and displaying the content of the database; a request reception server 40 (resource allocation apparatus) for receiving the SQL request from the terminal device 41; and a request execution server 42 for executing the SQL process according to the instruction from the request reception server 40.[0048] The SQL reception unit 47 includes an SQL syntax analysis unit 48, a statistic information acquisition unit 49, a cost estimation unit 50, a resource estimation unit 51, a resource allocation request unit 65, an SQL execution plan creation unit 52, and an SQL execution request unit 64. Moreover, the memory contains a resource allocation table 15, a table of statistic information 16, a processing cost managing table 17, a resource allocation managing table 18 [61,67-69,79, and 80] 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090013325 A1; KOBAYASHI; Kazuhito et al. in view of US 20170262516 A1 (hereinafter Koba); Horowitz; Eliot et al. (hereinafter Horowitz), US 20170116335 A1; Baby; Thomas (hereinafter Baby) and US 20160092463 A1 Vijayan; Anoop Chakkalakkal (hereinafter Vijayan).
Regarding claim 9, the combination of Koba and Horowitz teach The database management apparatus according to Claim 7, wherein the processor is configured to collect … the server information of the subordinate server from the subordinate server on a regular basis (Horowitz [0016] In one embodiment, the method further comprises acts of querying the configuration server to capture the metadata associated with data requested by the plurality of data operations, and generating data dependency information based at least in part in the metadata. [0021] In one embodiment, the aggregation engine is further configured to query the configuration server to capture metadata information associated with the plurality of data operations, and generate data dependency information based at least in part in the metadata information.  [0099] Each shard of data (e.g., 152-174) can be configured to reside on one or more servers executing database operations for storing, retrieving, managing, and/or updating data. In some embodiments, a shard server 102 contains multiple partitions of data, which can also be referred to as "chunks" of database data. In some embodiments, a shard of data corresponds to a chunk of data. A chunk is also a reference to a partition of database data. A shard or chunk can be configured as a when the subordinate server employs a configuration different from that of the own server … and the configuration different from that of the own server is a configuration not to transmit the updated server information to the host server. (Vijayan [0054] At block 604, a check is made to determine if the accessed configuration object is currently in the partner configuration. In some aspects, the check may compare a specified set of key attributes of the primary configuration object and the partner configuration object to determine if there is a match.[0055] If the specified set of key values match, then ... [0056] If the check at block 604 determines that the current baseline primary configuration object does not exist in the partner configuration, then ... [0061] At block 704, a check is made 
Regarding claim 10, the combination of Koba and Horowitz teach The database management apparatus according to Claim 7, wherein the processor is configured to causes … the query executing module to transmit a query for collecting the server information to the subordinate server at a timing when the query executing module transmits the query to the subordinate server (Horowitz [0016] In one embodiment, the method further comprises acts of querying the configuration server to capture the metadata associated with data requested by the plurality of data operations, and generating data dependency information based at least in part in the metadata. [0021] In one embodiment, the aggregation engine is further configured to query the configuration server to capture metadata information associated when the subordinate server employs a configuration different from that of the own server … and the configuration different from that of the own server is a configuration not to transmit the updated server information to the host server. (Vijayan [0054] At block 604, a check is made to determine if the accessed configuration object is currently in the partner configuration. In some aspects, the check may compare a specified set of key attributes of the primary configuration object and the partner configuration object to determine if there is a match.[0055] If the specified set of key values match, then ... [0056] If the check at block 604 determines that the current baseline primary configuration object does not exist in the partner configuration, then ... [0061] At block 704, a check is made to determine if the key values match. If the key values match, then...)				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all prior methods and make the addition of Vijayan in order to improve the quality of the system by having validation checks that help create a coordinated/synchronized system (Vijayan [0054] At block 604, a check is made to determine if the accessed configuration object is currently in the partner configuration. In some aspects, the check may compare a specified set of key attributes of the primary configuration object and the partner configuration object to determine if there is a match.[0055] If the specified set of key values match, then ... [0056] If the check at block 604 determines that the current baseline primary configuration object does not exist in the partner configuration, then ... [0061] At block 704, a check is made to determine if the key values match. If the key values match, then...) 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165